                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8         ALEXANDRA ROSE RAISMAN,                       Case No.18-cv-02479-BLF (VKD)
                                                          Plaintiff,
                                   9
                                                                                           THIRD INTERIM ORDER RE
                                                  v.                                       PLAINTIFF'S MOTION TO TAKE
                                  10
                                                                                           DEPOSITION FROM LARRY NASSAR
                                  11         UNITED STATES OLYMPIC
                                             COMMITTEE, et al.,                            Re: Dkt. No. 76
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13

                                  14            On December 11, 2018, the Court held a hearing on plaintiff Alexandra Raisman’s motion

                                  15   to depose defendant Larry Nassar. Dkt. No. 110. At the hearing, Ms. Raisman requested that the

                                  16   Court hold her motion in abeyance for at least 45 days pending further submission from the parties

                                  17   concerning the impact on the pending motion of the automatic stay that is now in effect with

                                  18   respect to proceedings involving defendant USA Gymnastics, which recently filed a voluntary

                                  19   petition for bankruptcy under chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532. See

                                  20   Dkt. No. 109.

                                  21            The Court grants Ms. Raisman’s request and will hold the motion to depose Dr. Nassar in

                                  22   abeyance through and including February 1, 2019. On or before that date, the parties shall advise

                                  23   the Court of their positions regarding whether and how the stay impacts the Court’s decision on

                                  24   the motion.

                                  25            Ms. Raisman shall promptly serve a copy of this order on Dr. Nassar and his criminal

                                  26   defense counsel.

                                  27            IT IS SO ORDERED.

                                  28   ///
                                   1   Dated: December 11, 2018

                                   2

                                   3
                                                                      VIRGINIA K. DEMARCHI
                                   4                                  United States Magistrate Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
